         Case 1:13-cv-02811-PKC Document 506 Filed 06/14/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 STEPHEN SULLIVAN, WHITE OAK FUND LP,
 CALIFORNIA STATE TEACHERS’ RETIREMENT                                  Docket No. 13-cv-02811 (PKC)
 SYSTEM, SONTERRA CAPITAL MASTER FUND, LTD.,
 FRONTPOINT PARTNERS TRADING FUND, L.P., AND                            ECF Case
 FRONTPOINT AUSTRALIAN OPPORTUNITIES TRUST
 on behalf of themselves and all others similarly situated,

                                 Plaintiffs,
                                                                          NOTICE OF APPEAL
                         - against -

 BARCLAYS PLC, BARCLAYS BANK PLC, BARCLAYS
 CAPITAL INC., BNP PARIBAS S.A., CITIGROUP, INC.,
 CITIBANK, N.A., COÖPERATIEVE CENTRALE
 RAIFFEISEN-BOERENLEENBANK B.A., CRÉDIT
 AGRICOLE S.A., CRÉDIT AGRICOLE CIB, DEUTSCHE
 BANK AG, DB GROUP SERVICES UK LIMITED, HSBC
 HOLDINGS PLC, HSBC BANK PLC, ICAP PLC, ICAP
 EUROPE LIMITED, J.P. MORGAN CHASE & CO.,
 JPMORGAN CHASE BANK, N.A., THE ROYAL BANK OF
 SCOTLAND PLC, SOCIÉTÉ GÉNÉRALE SA, UBS AG AND
 JOHN DOE NOS. 1-50,
                                 Defendants.




        NOTICE IS HEREBY GIVEN that Plaintiffs Stephen Sullivan, White Oak Fund LP,

California State Teachers’ Retirement System, Sonterra Capital Master Fund, Ltd., FrontPoint

Partners Trading Fund, L.P., and FrontPoint Australian Opportunities Trust, individually and on

behalf of all others similarly situated, hereby appeal to the United States Court of Appeals for the

Second Circuit from the February 21, 2017 Order denying in part and granting in part Defendants’

motion to dismiss (ECF No. 286), the April 18, 2017 Order granting the motion of certain

Defendants for clarification of the February 21, 2017 Order (ECF No. 339) only insofar as such

order clarified the February 21, 2017 Order as to Plaintiffs’ claims against all defendants except
         Case 1:13-cv-02811-PKC Document 506 Filed 06/14/19 Page 2 of 3



Citigroup Inc., Citibank, N.A., JPMorgan Chase & Co. and JPMorgan Chase Bank, N.A., and the

April 18, 2017 Order denying Plaintiffs’ motion to amend their complaint (ECF No. 340). For the

avoidance of doubt, Plaintiffs are not appealing as to those defendants with which they previously

settled, namely, Barclays plc, Barclays Bank plc, Barclays Capital Inc., Citigroup Inc., Citibank, N.A.,

Deutsche Bank AG, DB Group Services, HSBC Holdings plc, HSBC Bank plc, JPMorgan Chase &

Co., and JPMorgan Chase Bank, N.A.

Dated: June 14, 2019
       White Plains, New York                   Respectfully submitted,

                                                LOWEY DANNENBERG, P.C.

                                                By: /s/Vincent Briganti
                                                Vincent Briganti
                                                Geoffrey M. Horn
                                                Peter D. St. Phillip
                                                44 South Broadway, Ste. 1100
                                                White Plains, New York 10601
                                                Tel.: 914-997-0500
                                                Fax: 914- 997-0035
                                                vbriganti@lowey.com
                                                ghorn@lowey.com
                                                pstphillip@lowey.com

                                                LOVELL STEWART HALEBIAN
                                                    JACOBSON LLP

                                                By: /s/Christopher Lovell

                                                Christopher Lovell
                                                Gary S. Jacobson
                                                Benjamin M. Jaccarino
                                                500 5th Avenue, Suite 2440
                                                New York, NY 10110
                                                Tel.: 212-608-1900
                                                Fax: 212-719-4677
                                                clovell@lshllp.com
                                                gsjacobson@lshllp.com
                                                bjaccarino@lshllp.com

                                                Counsel for Plaintiffs



                                                   2
Case 1:13-cv-02811-PKC Document 506 Filed 06/14/19 Page 3 of 3



                            Joseph J. Tabacco, Jr.
                            Todd A. Seaver
                            BERMAN TABACCO
                            44 Montgomery Street, Ste. 650
                            San Francisco, CA 94104
                            Tel.: 415-433-3200
                            Fax: 415-433-6282

                            Patrick T. Egan
                            BERMAN TABACCO
                            One Liberty Square
                            Boston, MA 02109
                            Tel.: 617-542-8300
                            Fax: 617-542-1194

                            Additional Counsel for Plaintiffs




                               3
